DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 2/7/2022. Claims 1-14 are currently pending. Claims 1 and 9 have been amended. Claims 13 and 14 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Drawings
The replacement drawings were received on 2/7/2022. These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 5864484) in view of Wathieu (US 5765460).
Regarding claim 1, Harding discloses an apparatus (Fig. 1) for the production of a cushion product (col. 3, lines 35-39) from a paper strip, the apparatus comprising: a feed unit (19 – Fig. 1) configured for drawing the paper strip into the apparatus (col. 7, lines 28-44); a cutting unit (26 – Fig. 1) configured for cutting the cushion product from the paper strip (col. 7, lines 47-49); and a control electronics (16 – Fig. 1) for an activation of the cutting unit according to a predetermined motion profile (col. 8, lines 16-19), the control electronics further comprising a sensor (144 – Fig. 1) configured for capturing a rotation angle position of the feed unit (col. 15, lines 3-9). Note that the language “the paper strip comprises a three-dimensional 
	However, Harding does not disclose that the control electronics is configured to activate the feed unit continuously and to start the activation of the cutting unit for a discontinuous cutting operation during the capturing of the predetermined actual rotation angle position of the feed unit.
	Wathieu teaches a feed unit (the assembly of 16 and 18 – Fig. 1), a cutting unit (the assembly of 50 and 58 – Fig. 2), and a control electronics (80 – Fig. 1) for an activation of the cutting unit according to a predetermined motion profile (col. 7, lines 31-37), the control electronics further comprising a sensor (87 – Fig. 4) configured for capturing a rotation angle position of the feed unit (col. 7, lines 7-13), wherein the control electronics is configured to activate the feed unit continuously and to start the activation of the cutting unit for a discontinuous cutting operation during the capturing of the predetermined actual rotation angle position of the feed unit (col. 7, lines 31-37). One of ordinary skill in the art, upon reading the teaching of Wathieu, would have recognized that the cutting unit and control electronics of Wathieu provide a quicker throughput of material that the cutting unit and control electronics 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the cutting unit of Harding for the cutting unit of Wathieu and to have modified the control electronics of Harding to be configured as taught by Wathieu in order to provide a quicker throughput of cushion product.

Harding, as modified by Wathieu, further teaches:
	Claim 2, the control electronics (80 – Fig. 1, Wathieu) is configured to determine a target feed rate for feeding the paper strip and to initialize the feed unit continuously according to the target feed rate, as well as to determine a target cushion length, and to adjust the cutting operation according to the target feed rate and the target cushion length (col. 8, lines 21-57, Wathieu), wherein the control electronics is configured to consider a feed diameter of the feed unit (col. 8, lines 24-27 and 39-43, Wathieu).

	Claim 4, that control electronics (80 – Fig. 1, Wathieu) is configured to define the predetermined current rotation angle position for the cutting operation for the production of cushion products in accordance with the target cushion length on the basis of the target feed rate, and the feed diameter (col. 8, lines 24-27, Wathieu); wherein the control electronics is configured to: determine an incremental count threshold value, and in consideration of the feed diameter (col. 8, lines 45-57, Wathieu, in order to carry out the operation described in these lines, there must necessarily be an incremental count threshold value); and induce an initialization of the cutting unit when the sensor (87 – Fig. 4, Wathieu) is capturing the incremental count threshold value (col. 8, lines 45-57, Wathieu).

	Claim 5, the control electronics (80 – Fig. 1, Wathieu) is configured to coordinately trigger the feed unit (19 – Fig. 1, Harding) and a cutting rate of the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) and a circumferential velocity of a rotation blade is as high as the corresponding feed rate (col. 7, lines 46-50, Wathieu).
	However, Harding, as modified by Wathieu, does not teach that the cutting rate and the circumferential velocity of the rotation blade is 1% to 10% larger than the circumferential velocity of the feed unit.
	In this case, it is recognized that the cutting rate and the circumferential velocity of the rotation blade relative to the circumferential velocity of the feed unit, when the cutting rate and the circumferential velocity of the rotation blade correspond to the feed rate, is dependent on the diameter of the feed unit. Since any size of diameter can be used for the feed unit without altering the function of the apparatus or requiring a substantial redesign of the apparatus, the size of the diameter of the feed unit is an obvious matter of design choice. Since the size of the diameter of the feed unit is an obvious matter of design choice, it would have been obvious to have used a diameter of the feed unit such that the cutting rate and the circumferential velocity of the rotation blade in the cutting position is 1% to 10% larger than the circumferential velocity of the feed unit.

(col. 7, line 62 – col. 8, line 20, Wathieu).

	Claim 13, the central area is plastically deformed and the two hollow crumple spaces are formed by folding the edges towards the middle. Note that the feed unit of Harding and Wathieu is fully capable of using a paper strip in which the central area is plastically deformed and the two hollow crumple spaces are formed by folding the edges towards the middle.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 5864484) in view of Wathieu (US 5765460) and Murphy (US 6168847).
	Regarding claim 9, Harding, as modified by Wathieu in the rejection of claim 1 above, teaches a method for the production of a cushion product from a paper strip, the method comprising: feeding the paper strip into the apparatus continuously by a feed unit (19 – Fig. 1, Harding), with a constant feed rate (col. 8, lines 52-55, Wathieu), cutting of the cushion product from the paper strip according to a predefined motion profile by a cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) being operated discontinuously (col. 7, lines 31-37, Wathieu); capturing a rotation angle position of the feed unit (col. 7, lines 7-13, Wathieu); and inducing the discontinuous cutting when reaching a predetermined rotation angle position of the feed unit (col. 7, lines 31-37, Wathieu).
	However, Harding, as modified by Wathieu, does not teach that the paper strip comprises a three-dimensional material strand with a central area and two hollow crumple spaces along edges of the paper strip.
(22 – Fig. 5A) for use in an apparatus (20 – Fig. 1) for the production of a cushion product comprising a three-dimensional material strand with a central area (the middle portion of 22 – Fig. 5A) and two hollow crumple spaces (the spaces formed at the folds on the left and right sides of 22 – Fig. 5A) along edges of the paper strip. One of ordinary skill in the art, upon reading the teaching of Murphy, would have recognized that the paper strip of Murphy is analogous and substitutable with the paper strip of Harding and Wathieu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the paper strip of Harding and Wathieu for the paper strip of Murphy since the paper strip of Harding and Wathieu and the paper strip of Murphy are art recognized equivalents.

	Claim 10, the predetermined motion profile comprises: an acceleration phase (from point B to C – Fig. 5, Wathieu) in which a rotation blade (58 – Fig. 2, Wathieu) of the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) is accelerated to a nominal velocity; an operation phase (from point C to the beginning of cutting – Fig. 5, Wathieu) in which the rotation blade is moved constantly with nominal velocity; a cutting process (the portion of C to D indicated with “CUT” – Fig. 5, Wathieu), during which the rotation blade separates the cushion product from the paper strip; a braking phase (from D to E – Fig. 5, Wathieu), in which the velocity of the cutting unit is reduced; and a hold phase (from E to F – Fig. 5, Wathieu), in which the rotation blade is held fixedly in an initial position. Note that Harding, as modified by Wathieu, does not expressly teach the nominal velocity relative to the feed rate or the cutting 

	Claim 11, the predetermined motion profile comprises a velocity profile (col. 7, line 62 – col. 8, line 20, Wathieu).

	Claim 12, the paper strip is drawn from a supply roll or supply stack and formed to a three-dimensional fill material strand upstream in a feed direction of the cutting unit (col. 4, lines 7-15, Harding). Note that there must necessarily be a supply roll or stack from which the paper strip is drawn.

	Claim 14, the central area (the middle portion of 22 – Fig. 5A, Murphy) is plastically deformed and the two hollow crumple spaces (the spaces formed at the folds on the left and right sides of 22 – Fig. 5A, Murphy) are formed by folding the edges towards the middle (see Fig. 5A, Murphy).

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 5864484) in view of Wathieu (US 5765460) and Lohberg (US 2004/0100251 A1).
Regarding claim 3, Harding, as modified by Wathieu, further teaches the sensor (87 – Fig. 4, Wathieu) comprises an incremental encoder and an electromagnetic incremental receiver (col. 7, lines 7-17, Wathieu).

	Lohberg teaches an encoder that uses a ferromagnetic material (para. 0019).  One of ordinary skill in the art, upon reading the teaching of Lohberg would have recognized that the magnetic markers of Harding and Wathieu could be constructed from a ferromagnetic material since such a material would provide the magnetic field necessary for detection by the electromagnetic incremental receiver.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have made the magnetic markers of Harding and Wathieu out of a ferromagnetic material as taught by Lohberg since Harding and Wathieu are silent as to the material from which the magnetic markers are made and Lohberg teaches a known material.
	However, Harding as modified by Wathieu, does not expressly teach that the incremental encoder has an incremental resolution between 20-100 degree increments.
	In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured the incremental encoder of Harding and Wathieu such that it has an incremental resolution between 20-100 degree increments since the combination of Harding and Wathieu teach the general conditions of the claim and it has been held that when the general conditions of the claim are taught by the prior art, discovering the optimum or workable ranges requires merely routine skill in the art. In re Aller, 105 USPQ 233.

(the assembly of 50 and 58 – Fig. 2, Wathieu) comprises a rotational blade (58 – Fig. 2, Wathieu) and the control electronics (80 – Fig. 1, Wathieu) comprises a second sensor assembly (101 – Fig. 4, Wathieu) for capturing a rotation angle position of the rotation blade, wherein the sensor assembly comprises a second incremental encoder and an incremental receiver (col. 7, lines 18-28, Wathieu).
	However, Harding, as modified by Wathieu, does not expressly teach the material from which the magnetic markers of the incremental encoder are made.
	Lohberg teaches an encoder that uses a ferromagnetic material (para. 0019).  One of ordinary skill in the art, upon reading the teaching of Lohberg would have recognized that the magnetic markers of Harding and Wathieu could be constructed from a ferromagnetic material since such a material would provide the magnetic field necessary for detection by the electromagnetic incremental receiver.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have made the magnetic markers of Harding and Wathieu out of a ferromagnetic material as taught by Lohberg since Harding and Wathieu are silent as to the material from which the magnetic markers are made and Lohberg teaches a known material.
	However, Harding as modified by Wathieu, does not expressly teach that the incremental encoder has an incremental resolution between 10-100 degree increments.
	In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured the incremental In re Aller, 105 USPQ 233.

	Regarding claim 7, Harding, as modified by Wathieu and Lohberg, further teaches the second sensor assembly (101 – Fig. 4, Wathieu) is configured to monitor a cutting rotation angle position, with one encoder (col. 7, lines 18-28, Wathieu), wherein the control electronics (80 – Fig. 1, Wathieu) is configured to initiate a braking procedure for the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) during the monitoring of the cutting rotation angle position (col. 8, lines 7-11, Wathieu, reduction of speed is interpreted as a braking procedure).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
	Regarding claims 1 and 9, applicant argues the following:
“The claims recite that ‘the paper strip comprises a three-dimensional material strand with a central area and two hollow crumple spaces along edges of the paper strip.’ The combination of Harding, Wathieu and/or Lohberg fail to disclose or render obvious the claimed production of a cushion product from a continuous paper strip that comprises a three-dimensional material strand with a central area and two hollow crumple spaces along edges of the paper strip.” and
“The Final Office Action asks ‘What would prevent the cutting apparatus of Wathieu from being used to cut the cushion product of Harding? They are both materials capable of being cut by a blade.’ Final Office Action, pp. 10-11. The answer to this question is simple and Harding specifically states why this would not work: because it would result in a jam. Harding, 

However, in response to applicant’s first argument the examiner takes the position that since the paper strip of Harding is a physical object and every physical object is three-dimensional, then the paper strip of Harding is three-dimensional. In response to applicant’s second argument it is first noted that col. 12, lines 28-36 and col. 13, lines 12-21 of Harding do not state that substituting a cutting apparatus for a cushion product with an apparatus for cutting a two-dimensional paper strip would create a jam. Those lines simply state that the feeding unit and the cutting unit cannot be actuated simultaneously or there would be a jam. Since the cutting unit and control electronics of Wathieu cut a material discontinuously, there would not be a jam when substituted into the apparatus of Harding. Therefore, applicant’s arguments are found to be not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/24/2022